DETAILED ACTION
Office Action is in response to the instant Application 13/589,785 filed on 8/20/2012. Claims 1-20 are pending. This Office Action is Final.

Response to Arguments
	A) Applicant’s amendments and arguments regarding 35 USC 112(d) have been considered and deemed persuasive.  As a result the 35 USC 112(d) rejection has been withdrawn.
	
	B) Applicant’s arguments and filing of a Terminal Disclaimer on 4/26/2021 regarding Double Patenting rejections have been considered and deemed persuasive.  As a result the Double Patenting rejections have been withdrawn.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US 2012/0266078) in view of Murotani et al. (US 2011/0238937).

	As per claim 1, Kulkarni teaches a method for transferring or accessing data in a computing system using an infrastructure of a data protection system, the method comprising: performing a data protection operation by a [[data protection]] application in the computing system (Kulkarni, Paragraph 0041 recites “To upload a data to the remote backup server 204, user can again drag the file/folder icon from the local computer 201 and drop it at a desired location on the remote backup server 204.”); 
(Kulkarni, Paragraph 0046 recites “At operation 706, upon authentication, the method provides access to remote backup server 204 and displays the backed up data in a format identical to the User Interface of the windows desktop of the local computer 201 from where the backup was taken under the same login information.” It is being interpreted that by a user logging into a system to gain access to the remote backup server, it should be interpreted that the user’s intent is to perform a data transfer.  Therefore reading on the limitation of a request to transfer data.);
	configuring the request to transfer data based on input received into the workflow presented in the user interface; performing a data control process of the data protection system by the [[data protection]] application on the request; and transferring the data to the location by the [[data protection]] application, wherein transferring the data is separate from the data protection operation and wherein the location is different from a backup location configured to store backups generated by the [[data protection]] application (Kulkarni, Paragraph 0041 recites “In one embodiment, once the data has been stored in remote backup server 204, a user can easily perform common drag and drop operations on file/folder icons on the application User Interface 402 whereby a file or a folder from remote backup server 204 can be easily dragged and dropped to a desired location on the local computer 201 in order to restore the data. To upload a data to the remote backup server 204, user can again drag the file/folder icon from the local computer 201 and drop it at a desired location on the remote backup server 204.”  It is being interpreted that the interface being displayed with drag and drop functionality would read on the workflow being presented to a user.).
	But fails to explicitly teach a data protection application and in response to a request to transfer data in the computing system from a storage device to a location in the computing system by an application different from the data protection application.
	However, in an analogous art Murotani explicitly teaches a data protection application (Murotani, Paragraph 0062 recites “a snapshot management program 124, a backup processing program 125, and a snapshot management table 144 which operate under the management of the NAS OS.”)
	and in response to a request to transfer data in the computing system from a storage device to a location in the computing system by an application different from the data protection application (Murotani, Paragraph 0096 recites “When receiving a backup request designating a specified snapshot from the management client 132, the backup processing program 125 transfers, among the pieces of data recorded in the disk device 115, the data corresponding to the specified snapshot to the media server 133, and executes the backup processing for the snapshot as of the specified date and time.” The snapshot which is to be backed up, would be made by the snapshot management program, which it would appear that it is implied to request the backup which will call the backup processing program).
	It would have been obvious to a person of ordinary skill in the art to use Murotani’s storage apparatus and snapshot control method of the same with Kulkarni’s System and Method for Accessing and Displaying Remotely Backed Up Data by Deploying a Windows Desktop Style User Interface because the use of having a 
	
	As per claim 2, Kulkarni in combination with Murotani teaches the method of claim 1, Kulkarni further teaches wherein the data protection operation includes at least one of a backup operation or a restore operation (Kulkarni, Paragraph 0041 recites “In one embodiment, once the data has been stored in remote backup server 204, a user can easily perform common drag and drop operations on file/folder icons on the application User Interface 402 whereby a file or a folder from remote backup server 204 can be easily dragged and dropped to a desired location on the local computer 201 in order to restore the data. To upload a data to the remote backup server 204, user can again drag the file/folder icon from the local computer 201 and drop it at a desired location on the remote backup server 204.”).

	As per claim 3, Kulkarni in combination with Murotani  teaches the method of claim 1, Kulkarni further teaches receiving the request from a first host, wherein the location is associated with a second host (Kulkarni, Paragraph 0041 recites “In one embodiment, once the data has been stored in remote backup server 204, a user can easily perform common drag and drop operations on file/folder icons on the application User Interface 402 whereby a file or a folder from remote backup server 204 can be easily dragged and dropped to a desired location on the local computer 201 in order to restore the data. To upload a data to the remote backup server 204, user can again drag the file/folder icon from the local computer 201 and drop it at a desired location on the remote backup server 204.”).

	As per claim 4, Kulkarni in combination with Murotani teaches the method of claim 1, Kulkarni further teaches operating an agent on the first host, wherein the agent is configured to perform the data protection operation and wherein the first agent is configured to transfer the data (Kulkarni, Paragraph 0041 recites “In one embodiment, once the data has been stored in remote backup server 204, a user can easily perform common drag and drop operations on file/folder icons on the application User Interface 402 whereby a file or a folder from remote backup server 204 can be easily dragged and dropped to a desired location on the local computer 201 in order to restore the data. To upload a data to the remote backup server 204, user can again drag the file/folder icon from the local computer 201 and drop it at a desired location on the remote backup server 204.”).

	As per claim 5, Kulkarni in combination with Murotani teaches the method of claim 1, Kulkarni further teaches initiating the user interface wherein the user interface is configured to collect configuration information related to the transfer of the data (Kulkarni, Paragraph 0041 recites “In one embodiment, once the data has been stored in remote backup server 204, a user can easily perform common drag and drop operations on file/folder icons on the application User Interface 402 whereby a file or a folder from remote backup server 204 can be easily dragged and dropped to a desired location on the local computer 201 in order to restore the data. To upload a data to the remote backup server 204, user can again drag the file/folder icon from the local computer 201 and drop it at a desired location on the remote backup server 204.”).

As per claim 6, Kulkarni in combination with Murotani teaches the method of claim 5, Kulkarni further teaches wherein the configuration information includes one or more of the location of the data on the storage device, credentials of a user, a schedule for requesting the data, the location in the computing system, or a format of the data (Kulkarni, Paragraph 0046 recites “At operation 705, the remote backup server 204 performs user authentication based on the login information entered by the user. At operation 706, upon authentication, the method provides access to remote backup server 204 and displays the backed up data in a format identical to the User Interface of the windows desktop of the local computer 201 from where the backup was taken under the same login information.”).

	As per claim 7, Kulkarni in combination with Murotani teaches the method of claim 1, Kulkarni further teaches wherein a portion of the workflow for transferring the data is shared with the data protection operation (Kulkarni, Paragraph 0041 recites “In one embodiment, once the data has been stored in remote backup server 204, a user can easily perform common drag and drop operations on file/folder icons on the application User Interface 402 whereby a file or a folder from remote backup server 204 can be easily dragged and dropped to a desired location on the local computer 201 in order to restore the data. To upload a data to the remote backup server 204, user can again drag the file/folder icon from the local computer 201 and drop it at a desired location on the remote backup server 204.”).

	As per claim 8, Kulkarni in combination with Murotani teaches the method of claim 1, Kulkarni further teaches sharing a selection of the data with other workflows (Kulkarni, Paragraph 0041 recites “In one embodiment, once the data has been stored in remote backup server 204, a user can easily perform common drag and drop operations on file/folder icons on the application User Interface 402 whereby a file or a folder from remote backup server 204 can be easily dragged and dropped to a desired location on the local computer 201 in order to restore the data. To upload a data to the remote backup server 204, user can again drag the file/folder icon from the local computer 201 and drop it at a desired location on the remote backup server 204.” It is being sharing a selection of the data, is that when a file is dropped it will appear in the destination, for future use by other workflows.).

	As per claim 9, Kulkarni in combination with Murotani teaches the method of claim 1, Kulkarni further teaches wherein the data control process includes authentication, authorization and auditing (Kulkarni, Paragraph 0046 recites “At operation 705, the remote backup server 204 performs user authentication based on the login information entered by the user. At operation 706, upon authentication, the method provides access to remote backup server 204 and displays the backed up data in a format identical to the User Interface of the windows desktop of the local computer 201 from where the backup was taken under the same login information.”).


	As per claim 10, Kulkarni teaches a method for performing an operation on data in a computing system using an infrastructure of a data protection application, the method comprising: initiating a user interface [[by the data protection application in response to a request to perform an operation on data from an application different from the data protection application,]] wherein the user interface includes a workflow for accessing data (Kulkarni, Paragraph 0046 recites “At operation 706, upon authentication, the method provides access to remote backup server 204 and displays the backed up data in a format identical to the User Interface of the windows desktop of the local computer 201 from where the backup was taken under the same login information.”);
	configuring the request to perform the operation on the data based on input received into the workflow presented in the user interface, wherein the operation is not a data protection operation; performing a data control process of the [[data protection]] application on the request by the [[data protection]] application; and performing the operation on the data in accordance with the request by the [[data protection]] application, wherein the operation the data is separate from the data protection operation performed by the [[data protection]] application (Kulkarni, Paragraph 0041 recites “In one embodiment, once the data has been stored in remote backup server 204, a user can easily perform common drag and drop operations on file/folder icons on the application User Interface 402 whereby a file or a folder from remote backup server 204 can be easily dragged and dropped to a desired location on the local computer 201 in order to restore the data. To upload a data to the remote backup server 204, user can again drag the file/folder icon from the local computer 201 and drop it at a desired location on the remote backup server 204.”  It is being interpreted that the interface being displayed with drag and drop functionality would read on the workflow being presented to a user.).
	But fails to explicitly teach a data protection application and by the data protection application in response to a request to perform an operation on data from an application different from the data protection application.
	However, in an analogous art Murotani explicitly teaches a data protection application (Murotani, Paragraph 0062 recites “a snapshot management program 124, a backup processing program 125, and a snapshot management table 144 which operate under the management of the NAS OS.”)
	And by the data protection application in response to a request to perform an operation on data from an application different from the data protection application (Murotani, Paragraph 0096 recites “When receiving a backup request designating a specified snapshot from the management client 132, the backup processing program 125 transfers, among the pieces of data recorded in the disk device 115, the data corresponding to the specified snapshot to the media server 133, and executes the backup processing for the snapshot as of the specified date and time.” The snapshot which is to be backed up, would be made by the snapshot management program, which it would appear that it is implied to request the backup which will call the backup processing program).
	It would have been obvious to a person of ordinary skill in the art to use Murotani’s storage apparatus and snapshot control method of the same with Kulkarni’s System and Method for Accessing and Displaying Remotely Backed Up Data by Deploying a Windows Desktop Style User Interface because the use of having a dedicated backup application would be beneficial for other applications to not need their own backup programs. 

	As per claim 11, Kulkarni in combination with Murotani teaches the method of claim 10, Kulkarni further teaches wherein the data protection operation includes at least one of a backup operation or a restore operation and wherein the operation includes at least one of a data transfer operation, a write operation, or a read operation (Kulkarni, Paragraph 0041 recites “In one embodiment, once the data has been stored in remote backup server 204, a user can easily perform common drag and drop operations on file/folder icons on the application User Interface 402 whereby a file or a folder from remote backup server 204 can be easily dragged and dropped to a desired location on the local computer 201 in order to restore the data. To upload a data to the remote backup server 204, user can again drag the file/folder icon from the local computer 201 and drop it at a desired location on the remote backup server 204.”).

As per claim 12, Kulkarni in combination with Murotani teaches the method of claim 10, Kulkarni further teaches receiving the request from a first host, wherein the operation is associated with a second host (Kulkarni, Paragraph 0046 recites “At operation 705, the remote backup server 204 performs user authentication based on the login information entered by the user. At operation 706, upon authentication, the method provides access to remote backup server 204 and displays the backed up data in a format identical to the User Interface of the windows desktop of the local computer 201 from where the backup was taken under the same login information.”).
	
	As per claim 13, Kulkarni in combination with Murotani teaches the method of claim 12, Kulkarni further teaches operating an agent on the first host, wherein the agent is configured to perform the data protection operation and wherein the operation is performed when the data control process succeeds (Kulkarni, Paragraph 0041 recites “In one embodiment, once the data has been stored in remote backup server 204, a user can easily perform common drag and drop operations on file/folder icons on the application User Interface 402 whereby a file or a folder from remote backup server 204 can be easily dragged and dropped to a desired location on the local computer 201 in order to restore the data. To upload a data to the remote backup server 204, user can again drag the file/folder icon from the local computer 201 and drop it at a desired location on the remote backup server 204.”).

	As per claim 14, Kulkarni in combination with Murotani teaches the method of claim 10, Kulkarni further teaches initiating the user interface, wherein the user interface is configured to collect (Kulkarni, Paragraph 0041 recites “In one embodiment, once the data has been stored in remote backup server 204, a user can easily perform common drag and drop operations on file/folder icons on the application User Interface 402 whereby a file or a folder from remote backup server 204 can be easily dragged and dropped to a desired location on the local computer 201 in order to restore the data. To upload a data to the remote backup server 204, user can again drag the file/folder icon from the local computer 201 and drop it at a desired location on the remote backup server 204.”).

	As per claim 15, Kulkarni in combination with Murotani teaches the method of claim 14, Kulkarni further teaches wherein the configuration information includes one or more of the location of the data on the storage device, credentials of a user, a schedule for requesting the data, the location in the computing system, or a format of the data (Kulkarni, Paragraph 0046 recites “At operation 705, the remote backup server 204 performs user authentication based on the login information entered by the user. At operation 706, upon authentication, the method provides access to remote backup server 204 and displays the backed up data in a format identical to the User Interface of the windows desktop of the local computer 201 from where the backup was taken under the same login information.”).

	As per claim 16, Kulkarni in combination with Murotani teaches the method of claim 10, Kulkarni further teaches wherein a portion of the workflow for the operation on the data is shared with the data protection operation (Kulkarni, Paragraph 0046 recites “At operation 705, the remote backup server 204 performs user authentication based on the login information entered by the user. At operation 706, upon authentication, the method provides access to remote backup server 204 and displays the backed up data in a format identical to the User Interface of the windows desktop of the local computer 201 from where the backup was taken under the same login information.”).

	As per claim 17, Kulkarni in combination with Murotani teaches the method of claim 10, Kulkarni further teaches sharing a selection of the data in the workflow with other workflows (Kulkarni, Paragraph 0041 recites “In one embodiment, once the data has been stored in remote backup server 204, a user can easily perform common drag and drop operations on file/folder icons on the application User Interface 402 whereby a file or a folder from remote backup server 204 can be easily dragged and dropped to a desired location on the local computer 201 in order to restore the data. To upload a data to the remote backup server 204, user can again drag the file/folder icon from the local computer 201 and drop it at a desired location on the remote backup server 204.” It is being sharing a selection of the data, is that when a file is dropped it will appear in the destination, for future use by other workflows.).

	As per claim 18, Kulkarni in combination with Murotani teaches the method of claim 10, Kulkarni further teaches wherein the data control process includes authentication, authorization and auditing (Kulkarni, Paragraph 0046 recites “At operation 705, the remote backup server 204 performs user authentication based on the login information entered by the user. At operation 706, upon authentication, the method provides access to remote backup server 204 and displays the backed up data in a format identical to the User Interface of the windows desktop of the local computer 201 from where the backup was taken under the same login information.”).
	
	As per claim 19, Kulkarni in combination with Murotani teaches the method of claim 10, Kulkarni further teaches failing the operation when the authentication or the authorization fails (Kulkarni, Paragraph 0046 recites “At operation 705, the remote backup server 204 performs user authentication based on the login information entered by the user. At operation 706, upon authentication, the method provides access to remote backup server 204 and displays the backed up data in a format identical to the User Interface of the windows desktop of the local computer 201 from where the backup was taken under the same login information.” It is implied that you need to be authenticated in order to perform the function).

	Regarding claim 20, claim 20 is directed to a similar non-transitory medium associated with the method of claim 10 respectively. Claim 20 is similar in scope to claim 10, respectively, and are therefore rejected under similar rationale. 










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439